6KDQH$0DF,QW\UH
%52:1/$:),503&
:)URQW6WUHHW6XLWH$
0LVVRXOD07
7HO  
)D[  
VPDFLQW\UH#EURZQILUPFRP


                      ,17+(81,7('67$7(6',675,&7&2857
                          )257+(',675,&72)0217$1$
                                %,//,1*6',9,6,21

 +$129(5 ,1685$1&( *5283                                    &DXVH1R
 GED +$129(5  ,1685$1&(
 &203$1<

                  3ODLQWLIIV
                                                             &203/$,17)25
          YV                                          '(&/$5$725<-8'*0(17
                                                            $1'-85<'(0$1'
 $63(1 $0(5,&$1 ,1685$1&(
 &203$1< +(1'5,&.621 /$:
 ),503&DQG.(9,16:((1(<

                    'HIHQGDQWV

       &20(6 12: WKH +DQRYHU ,QVXUDQFH *URXS GED +DQRYHU ,QVXUDQFH

&RPSDQ\ ³+DQRYHU´ E\DQGWKURXJKLWVFRXQVHORIUHFRUGDQGIRULWV&RPSODLQW

IRU'HFODUDWRU\-XGJPHQWVWDWHVDVIROORZV

                 7KLV LV D FODLP IRU UHOLHI EURXJKW E\ +DQRYHU XQGHU 0RQWDQD¶V

8QLIRUP'HFODUDWRU\-XGJPHQW$FWVHHNLQJDGHFODUDWLRQWKDW+DQRYHUGRHVQRWRZH

DGXW\RIGHIHQVHRULQGHPQLW\WRWKH+HQGULFNVRQ/DZ)LUP3& ³+HQGULFNVRQ


                                          Page 1 of 12
)LUP´ RU.HYLQ6ZHHQH\ ³6ZHHQH\´ SXUVXDQWWRDSROLF\RILQVXUDQFHLVVXHGWR

WKH+HQGULFNVRQ)LUPE\+DQRYHU

              +DQRYHU VHHNV D GHFODUDWLRQ IURP WKLV &RXUW WKDW $VSHQ $PHULFDQ

,QVXUDQFH&RPSDQ\ ³$VSHQ´ LVREOLJDWHGWRUHLPEXUVH+DQRYHUIRUGHIHQVHFRVWV

DGYDQFHGUHODWLQJWRDODZVXLWVWHPPLQJIURPDFODLPDGYDQFHG7KHODZVXLWZDV

ILOHGLQ0RQWDQD7KLUWHHQWK-XGLFLDO'LVWULFW&RXUW&DXVH1R'9

                            -85,6',&7,21$1'9(18(

              -XULVGLFWLRQ DQG YHQXH DUH SURSHU LQ WKLV &RXUW SXUVXDQW WR 0RQW

&RGH$QQDQGEHFDXVHWKLVLVDFLYLOPDWWHUDQGWKHGHIHQGDQWWKH

+HQGULFNVRQ)LUPUHVLGHVLQ<HOORZVWRQH&RXQW\0RQWDQD

              +DQRYHU,QVXUDQFH&RPSDQ\LVD0DVVDFKXVHWWVFRUSRUDWLRQ

              8SRQLQIRUPDWLRQDQGEHOLHI$VSHQ$PHULFDQ,QVXUDQFH&RPSDQ\

LVD7H[DVFRUSRUDWLRQ

              7KH +HQGULFNVRQ /DZ )LUP 3& LV D 0RQWDQD 'RPHVWLF 3URILW

&RUSRUDWLRQ

              .HYLQ6ZHHQH\LVDQLQGLYLGXDODQGIRUPHUDWWRUQH\SDUWQHUDWWKH

+HQGULFNVRQ)LUPZKRRQLQIRUPDWLRQDQGEHOLHIUHVLGHVLQ<HOORZVWRQH&RXQW\

0RQWDQD

              7KHUH LV D MXVWLFLDEOH FRQWURYHUV\ EHWZHHQ WKH SDUWLHV FRQFHUQLQJ

WKHLUULJKWVDQGREOLJDWLRQVXQGHUWKHDSSOLFDEOHLQVXUDQFHSROLFLHV


                                         Page 2 of 12
                                   )DFWXDO%DFNJURXQG

$     7KH&ODLP

              +DQRYHULVVXHGD/DZ\HUV3URIHVVLRQDO/LDELOLW\,QVXUDQFH3ROLF\

3ROLF\1R/+&$ WKH³3ROLF\´ WRWKH+HQGULFNVRQ)LUPZLWKSROLF\

HIIHFWLYH GDWHV IURP -XO\   WR -XO\    7KLV ZDV D FODLPVPDGH DQG

UHSRUWHGSROLF\$FHUWLILHGFRS\RIWKH3ROLF\LVDWWDFKHGDV([KLELW$

             2Q -XQH   6ZHHQH\ ZDV LVVXHG D 0RQWDQD ([WHQGHG

5HSRUWLQJ 3HULRG (QGRUVHPHQW ± ,QGLYLGXDO RQ DFFRXQW RI KLV UHWLUHPHQW 7KLV

HQGRUVHPHQWLVLQFOXGHGZLWK([KLELW$

             $VSHQWKHQLVVXHGD/DZ\HUV3URIHVVLRQDO/LDELOLW\,QVXUDQFH3ROLF\

3ROLF\1R/33WRWKH+HQGULFNVRQ)LUPZLWKHIIHFWLYHGDWHVRI-XO\

WKURXJK-XO\ ³$VSHQ3ROLF\´ 8SRQLQIRUPDWLRQDQGEHOLHIWKHLQLWLDO

$VSHQ3ROLF\WRRNHIIHFWRQ-XO\

             7KH ULJKWV DQG REOLJDWLRQV XQGHU WKH +DQRYHU 3ROLF\ EHWZHHQ

+DQRYHUDQGWKH+HQGULFNVRQ)LUPDQG6ZHHQH\LQFOXGLQJ+DQRYHU¶VGXWLHVWR

GHIHQG DQG LQGHPQLI\ WKH LQVXUHGV RU UDWKHU ODFN WKHUHRI  LV WKH EDVLV IRU WKLV

'HFODUDWRU\&RPSODLQW

             7KHUHLVDQXQGHUO\LQJDFWLRQWKDWSRWHQWLDOO\LPSOLFDWHWKHSDUWLHV¶

ULJKWV XQGHU WKH +DQRYHU 3ROLF\ 7KH ODZVXLW ZDV ILOHG LQ 0RQWDQD 7KLUWHHQWK




                                           Page 3 of 12
-XGLFLDO'LVWULFW&RXUW&DXVH1R'9ZLWKWKH&RPSODLQWDWWDFKHGKHUHWR

DV([KLELW%

            3HUWKHDWWDFKHG&RPSODLQWWKH+HQGULFNVRQ)LUPDQG6ZHHQH\ZHUH

KLUHGWRDFWDVFRXQVHOLQUHODWLRQWRDOLQHRIFUHGLWWUDQVDFWLRQEHWZHHQ7*&/3

DQG 9DQLW\ 6KRS  0U 6ZHHQH\ DQG WKH ILUP ZDV VXSSRVHG WR HQVXUH WKDW WKH

DSSURSULDWH8&&ILQDQFLQJVWDWHPHQWVZHUHSUHSDUHGDQGILOHG

            7KH DSSURSULDWH 8&& VWDWHPHQWV ZHUH QRW ILOHG DW WKH WLPH WKH

WUDQVDFWLRQZDVH[HFXWHGRQRUDURXQG$XJXVW

            ,QHDUO\9DQLW\6KRSEHJDQSUHSDULQJIRUEDQNUXSWF\

            7*&UHWDLQHGWKHODZILUPRI.DOHU'RHOLQJ3//3 ³.DOHU´ WRDVVLVW

ZLWKWKHLPSHQGLQJEDQNUXSWF\,Q-DQXDU\.DOHUGLVFRYHUHGWKDWWKH8&&

ILOLQJVWDWHPHQWVWKDWZHUHVXSSRVHGWRKDYHEHHQXVHGWRVHFXUH7*&¶VLQWHUHVWLQ

WKH9DQLW\6KRSOLQHRIFUHGLWZHUHQHYHUILOHG

            8SRQ OHDUQLQJ WKLV LQIRUPDWLRQ 6ZHHQH\ VHQW DQ HPDLO GDWHG

)HEUXDU\DFNQRZOHGJLQJKLVIDLOXUHWRWLPHO\ILOHWKH8&&VWDWHPHQWVDQG

DOVRDFNQRZOHGJLQJKLVRZQPDOSUDFWLFHIRUWKHRYHUVLJKW

            )RUSXUSRVHVRIWKH+DQRYHUSROLF\WKHFODLPZDV³ILUVWPDGH´QR

ODWHUWKDQ)HEUXDU\

            2Q -XQH   D UHWLUHPHQW H[WHQGHG UHSRUWLQJ SHULRG

HQGRUVHPHQWSHUWDLQLQJWR6ZHHQH\WRRNHIIHFWRQWKH3ROLF\LVVXHGE\+DQRYHU


                                        Page 4 of 12
           2Q-XO\WKH3ROLF\ZLWK+DQRYHUH[SLUHG

           (YHQWKRXJK6ZHHQH\ZDVRQQRWLFHRIWKHSRWHQWLDOFODLPDJDLQVW

KLPVDLGFODLPZDVQRWUHSRUWHGWR+DQRYHUDWDQ\WLPHGXULQJWKHSROLF\SHULRG

           7KH FODLP ZDV ILUVW UHSRUWHG WR +DQRYHU RQ 'HFHPEHU  

URXJKO\PRQWKVDIWHUWKH+DQRYHUSROLF\H[SLUHG

           8SRQLQIRUPDWLRQDQGEHOLHIWKHFODLPDWLVVXHZDVDOVRUHSRUWHGWR

$VSHQRQRUDURXQG'HFHPEHU

           7KH+HQGULFNVRQILUPDORQJZLWKLWVSUHVHQWDQGIRUPHUPHPEHUV

DQGHPSOR\HHVLQFOXGLQJ6ZHHQH\LVFRYHUHGIRUSURIHVVLRQDOOLDELOLW\FODLPVXQGHU

DSROLF\RILQVXUDQFHLVVXHGE\$VSHQ3ROLF\1XPEHU/337KLVSROLF\

ZDVLQHIIHFWZKHQWKHFODLPDWLVVXHZDVUHSRUWHGWR$VSHQ

           %DVHGXSRQWKHSODLQODQJXDJHRIWKH+DQRYHU3ROLF\DORQJZLWKWKH

XQGHUO\LQJIDFWV+DQRYHULVVXHGD5HVHUYDWLRQRI5LJKWVOHWWHUGHQ\LQJFRYHUDJH

ZKLOHVWLOOSURYLGLQJDGHIHQVHXQGHUWKDWUHVHUYDWLRQRIULJKWV

           +DQRYHUPDGHLWVFRYHUDJHSRVLWLRQNQRZQWR$VSHQYLDFRS\RIWKH

5HVHUYDWLRQRI5LJKWVOHWWHU

           +DQRYHUUHLWHUDWHGLWVSRVLWLRQWR$VSHQZKLOHWHQGHULQJWKHGHIHQVH

WR$VSHQLQDOHWWHUGDWHG-DQXDU\

           2Q0DUFK+DQRYHUDJDLQUHDFKHGRXWWR$VSHQYLDOHWWHU

RIWKDWGDWHUHTXHVWLQJ$VSHQDFFHSWWKHWHQGHURIWKHGHIHQVHRIWKHFODLPPDGH


                                       Page 5 of 12
             8SRQLQIRUPDWLRQDQGEHOLHI$VSHQKDVQHLWKHUDFFHSWHGWKHWHQGHU

LQ WKLV FDVH QRU KDYH WKH\ WDNHQ DQ\ SRVLWLRQ LQ ZULWLQJ DV WR ZKHWKHU WKH\ ZLOO

GHIHQGRULQGHPQLI\WKHLULQVXUHG V IRUWKHFODLPVPDGH

             $VSHQ¶VUHIXVDOWRSURYLGHDUHVSRQVHWRWHQGHUUHTXHVWVDQGUHTXHVWV

IRUDFRYHUDJHSRVLWLRQDUHFRQVWUXFWLYHO\DGHQLDOWRGHIHQG

%     7KH+DQRYHU3ROLF\

             7KH+DQRYHU3ROLF\DWWDFKHGDV([KLELW$FRQWDLQVWKHIROORZLQJ

UHOHYDQWSURYLVLRQV

           

       $&RYHUDJH

       3URIHVVLRQDO6HUYLFHV&RYHUDJH

       :HZLOOSD\RQ\RXUEHKDOIWKRVHVXPVZKLFK\RXEHFRPHOHJDOO\REOLJDWHG
       WRSD\DVGDPDJHVDQGFODLPH[SHQVHVEHFDXVHRIDQ\FODLPPDGHDJDLQVW
       \RX DULVLQJ IURP D ZURQJIXO DFW LQ WKH UHQGHULQJ RI RU IDLOXUH WR UHQGHU
       SURIHVVLRQDOVHUYLFHVSURYLGHGWKDW
       
       D  7KH ZURQJIXO DFW PXVW KDYH ILUVW RFFXUUHG RQ RU DIWHU WKH DSSOLFDEOH
       UHWURDFWLYHGDWH V 
       
       E<RXKDGQRNQRZOHGJHRIIDFWVZKLFKFRXOGKDYHUHDVRQDEO\FDXVHG\RX
       WRIRUHVHHDFODLPRUDQ\NQRZOHGJHRIWKHFODLPSULRUWRWKHHIIHFWLYHGDWH
       RIWKLVSROLF\DQG
       
       F  7KH FODLP RU SRWHQWLDO FODLP PXVW ILUVW EH PDGH DQG UHSRUWHG WR XV LQ
       ZULWLQJ GXULQJ WKH SROLF\ SHULRG RU DQ\ H[WHQGHG UHSRUWLQJ SHULRG LI
       DSSOLFDEOHDQGPXVWDULVHIURPDQ\ZURQJIXODFWWRZKLFKWKLVSROLF\DSSOLHV
       
           


                                           Page 6 of 12
    +&21',7,216
    
       

    27+(5,1685$1&(
    
    D,IRWKHUYDOLGDQGFROOHFWLEOHLQVXUDQFHLVDYDLODEOHWR\RXIRUORVVFRYHUHG
    XQGHUWKLVSROLF\WKHLQVXUDQFHSURYLGHGE\WKLVSROLF\ZLOOEHH[FHVVRYHU
    VXFKRWKHULQVXUDQFHUHJDUGOHVVRIZKHWKHURUQRWVXFKLQVXUDQFHLVSULPDU\
    FRQWULEXWRU\H[FHVVFRQWLQJHQWRURWKHUZLVH
    
    E:KHQWKLVLQVXUDQFHLVH[FHVVZHKDYHQRGXW\WRGHIHQG\RXDJDLQVWDQ\
    FODLPLIDQ\RWKHULQVXUHUKDVDGXW\WRGHIHQG\RXDJDLQVWWKHFODLP,IQR
    RWKHULQVXUHUGHIHQGVZH ZLOOXQGHUWDNHWRGRVREXWZHZLOOEHHQWLWOHGWR
    \RXUULJKWVDJDLQVWWKRVHRWKHULQVXUHUV
    
    F:KHQWKLVLQVXUDQFHLVH[FHVVRYHURWKHULQVXUDQFHZHZLOOSD\RQO\RXU
    VKDUHRIWKHDPRXQWRIORVVLIDQ\WKDWH[FHHGVWKHVXPRI
    
     7KHWRWDODPRXQWWKDWDOOVXFKRWKHULQVXUDQFHZRXOGSD\IRUWKHORVVLQWKH
    DEVHQFHRIWKLVLQVXUDQFHDQG
    
       7KH WRWDO RI DOO GHGXFWLEOHV VHOILQVXUDQFH DQG UHWHQWLRQV XQGHU DOO WKDW
    RWKHU LQVXUDQFH  :H ZLOO VKDUH WKH UHPDLQLQJ ORVV LI DQ\ ZLWK DQ\ RWKHU
    LQVXUDQFH WKDW LV QRW GHVFULEHG LQ WKLV SURYLVLRQ DQG ZDV QRW ERXJKW
    VSHFLILFDOO\ WR DSSO\ LQ H[FHVV RI WKH /LPLW RI /LDELOLW\ VKRZQ RQ WKH
    'HFODUDWLRQVRIWKLVSROLF\
    
          

    /DQJXDJHIURPWKHHQGRUVHPHQWSHUWDLQLQJWR6ZHHQH\LVDVIROORZV

    0217$1$(;7(1'('5(3257,1*3(5,2'(1'256(0(17
    ,1',9,'8$/
    
    7KLVHQGRUVHPHQWDSSOLHVRQO\WR\RXUZURQJIXODFWVWKDWRFFXUUHGRQRUDIWHU
    WKH UHWURDFWLYH GDWH VKRZQ LQ WKH 'HFODUDWLRQV DQG EHIRUH WKH LQGLYLGXDO
    H[WHQGHGUHSRUWLQJSHULRGHIIHFWLYHGDWHVKRZQEHORZ&ODLPVPXVWILUVW
    EH PDGH DQG ILUVW UHSRUWHG WR XV DIWHU WKH LQGLYLGXDO H[WHQGHG UHSRUWLQJ
    SHULRGHIIHFWLYHGDWHDQGSULRUWRWKHLQGLYLGXDOH[WHQGHGUHSRUWLQJSHULRG

                                        Page 7 of 12
      H[SLUDWLRQGDWHVKRZQEHORZ+RZHYHULIWKHUHLVRWKHULQVXUDQFHLQHIIHFW
      RQRUDIWHU\RXULQGLYLGXDOH[WHQGHGUHSRUWLQJSHULRGHIIHFWLYHGDWHZKLFK
      FRYHUV\RXIRUVXFKOLDELOLW\RUFODLPWKHQWKDWRWKHULQVXUDQFHZLOOUHQGHU
      WKLVFRYHUDJHLQDSSOLFDEOHHYHQWKRXJKWKH/LPLWVRI/LDELOLW\RIWKHRWKHU
      LQVXUDQFHPD\EHLQDGHTXDWHWRSD\DOOORVVHVRUFODLPV
      
      5HOHYDQWSROLF\GHILQLWLRQVDUHDVIROORZV

      ''HILQLWLRQV

      &ODLPPHDQV

          $ GHPDQG RU VXLW IRU PRQH\ RU VHUYLFHV \RX UHFHLYH LQFOXGLQJ DQ\
             DUELWUDWLRQSURFHHGLQJVWRZKLFK\RXDUHUHTXLUHGWRVXEPLWRUWRZKLFK
             \RXKDYHVXEPLWWHGZLWKRXUFRQVHQW
      
          :KHQ\RXILUVWUHFHLYHRUDORUZULWWHQLQIRUPDWLRQRUKDYHNQRZOHGJH
             RIVSHFLILFFLUFXPVWDQFHVLQYROYLQJDSDUWLFXODUSHUVRQRUHQWLW\ZKLFK
             FRXOGUHDVRQDEO\EHH[SHFWHGWRUHVXOWLQDGHPDQGRUVXLWIRUPRQH\
             RUVHUYLFHVLQFOXGLQJEXWQRWOLPLWHGWRZKHQ\RXILUVWUHFHLYHDQRUDO
             RUZULWWHQUHTXHVWWRQRWLI\XVRIDSRWHQWLDOFODLPRU
      
          :KHQ\RXILUVWUHFHLYHRUDORUZULWWHQQRWLILFDWLRQRIDQ\GLVFLSOLQDU\
             SURFHHGLQJ
      
         
      &RPSDQ\PHDQVWKHLQVXUDQFHFRPSDQ\WKDWLVVXHGWKLVSROLF\DVVKRZQRQ
           WKH'HFODUDWLRQVRUUHIHUUHGWRKHUHLQDVZHXVRURXU
         
      3RWHQWLDOFODLPPHDQVDQ\ZURQJIXODFWRUDQ\IDFWVRURWKHUFLUFXPVWDQFHV
           ZKLFKPD\VXEVHTXHQWO\JLYHULVHWRDFODLP
      
                                 &281721(
                                         
                            'HFODUDWRU\-XGJPHQW

           +DQRYHUUHSOHDGVDQGLQFRUSRUDWHVE\UHIHUHQFHWKHDOOHJDWLRQVVHW

IRUWKLQSDUDJUDSKVDERYH


                                       Page 8 of 12
            +DQRYHU UHTXHVWV WKH &RXUW GHWHUPLQH WKH ULJKWV REOLJDWLRQV DQG

UHVSRQVLELOLWLHVRIWKHSDUWLHVXQGHUWKH+DQRYHU3ROLF\SXUVXDQWWR0RQW&RGH$QQ

  HW VHT ZLWK UHVSHFW WR LQVXUDQFH FRYHUDJH IRU WKH YDULRXV FODLPV

DVVHUWHGDJDLQVWWKH+HQGULFNVRQ)LUPDQG6ZHHQH\

            6SHFLILFDOO\LWDSSHDUVDQG+DQRYHUUHTXHVWVWKH&RXUWGHFODUHWKDW

+DQRYHU KDV QR REOLJDWLRQ WR GHIHQG RU LQGHPQLI\ WKH +HQGULFNVRQ )LUP RU

6ZHHQH\LQWKHFODLPEHFDXVH

          D   7KH FODLP ZDV QRW ILUVW PDGH and UHSRUWHG LQ ZULWLQJ GXULQJ WKH

          +DQRYHUSROLF\SHULRG

          E   7KHUHLVRWKHULQVXUDQFHDYDLODEOHIURP$VSHQIRUWKHORVVSRWHQWLDOO\

          FRYHUHGXQGHUWKHSROLF\

          F   7KH FODLP LV FRYHUHG E\ RWKHU LQVXUDQFH VSHFLILFDOO\ WKH SROLF\

          LVVXHGE\$VSHQ

          G   6ZHHQH\ KDG QRWLFH RI WKLV FODLP prior WR WKH ([WHQGHG 5HSRUWLQJ

          3HULRG(QGRUVHPHQW¶VHIIHFWLYHGDWH

          H   ,I FRYHUDJH IRU 6ZHHQH\ XQGHU WKH ([WHQGHG 5HSRUWLQJ 3HULRG

          (QGRUVHPHQWLVQRWEDUUHGGXHWRKLVSULRUQRWLFHWKH$VSHQSROLF\UHQGHUV

          WKH+DQRYHU3ROLF\LQDSSOLFDEOHGXHWRWKHH[SUHVVODQJXDJHLQFOXGHGLQ

          WKH+DQRYHU3ROLF\DQG




                                        Page 9 of 12
          I   $Q\RWKHUDSSURSULDWHEDVLVLQWKH3ROLF\RUXQGHU0RQWDQDODZDV

          GRFXPHQWHGLQGLVFRYHU\

            ,W DOVR DSSHDUV DQG +DQRYHU UHTXHVWV WKH &RXUW WR GHFODUH WKDW

+DQRYHULVHQWLWOHGWRUHLPEXUVHPHQWDQGRUUHFRXSPHQWIURP$VSHQRIDQ\GHIHQVH

FRVWVDQGIHHVUHODWHGWRWKHXQGHUO\LQJFODLPLQWKLVFDVH

            ,ILWLVGHWHUPLQHGE\WKLV&RXUWWKDWWKH+DQRYHU3ROLF\GRHVLQIDFW

KDYHDQ\FRYHUDJHDSSOLFDEOHWRWKHXQGHUO\LQJFODLP+DQRYHUUHTXHVWVWKH&RXUW

GHWHUPLQHWKDWWKH+DQRYHU3ROLF\LVH[FHVVDQG+DQRYHUKDVQRWGXW\WRSD\GHIHQVH

FRVWVSHUWKHH[SUHVVODQJXDJHRIWKH3ROLF\

      :+(5()25(+DQRYHUUHTXHVWVWKHIROORZLQJUHOLHIE\ZD\RIGHFODUDWRU\

MXGJPHQW

        7KDWWKLV&RXUWIXOO\DQGILQDOO\DGMXGJHWKHULJKWVRIWKHSDUWLHVXQGHUWKH

          +DQRYHU3ROLF\SXUVXDQWWR0RQWDQDODZDQG0RQW&RGH$QQ

          HWVHTGHFODULQJWKDW+DQRYHUKDVQRGXW\WRGHIHQGRULQGHPQLI\WKH

          +DQGULFNVRQ )LUP RU 6ZHHQH\ XQGHU WKH +DQRYHU 3ROLF\ IRU WKH

          XQGHUO\LQJFODLP

        7KDWWKLV&RXUWIXOO\DQGILQDOO\DGMXGJHWKHULJKWVRIWKHSDUWLHVXQGHUWKH

          +DQRYHU3ROLF\SXUVXDQWWR0RQWDQDODZDQG0RQW&RGH$QQ

          HWVHTGHFODULQJWKDW$VSHQLVREOLJDWHGWRUHLPEXUVH+DQRYHUIRU

          GHIHQVHFRVWVDQGIHHVLQFXUUHG


                                        Page 10 of 12
      )RULWVFRVWVRIVXLWDQG

      )RU VXFK RWKHU GHFODUDWRU\ UHOLHI DV WKH &RXUW GHHPV MXVW DQG HTXLWDEOH

         XQGHUWKHFLUFXPVWDQFHV



                          '(0$1')25-85<75,$/

    +DQRYHUKHUHE\UHTXHVWVDWULDOE\MXU\RIDOOLVVXHVVRWULDEOH

    '$7('WKLVWKGD\RI$SULO






                                  %<        V6KDQH$0DF,QW\UH        
                                            6KDQH$0DF,QW\UH
                                            Attorney for Plaintiff United States
                                                  Fire Insurance Company
                         




                                      Page 11 of 12

                         &(57,),&$7(2)6(59,&(
                                          
                                      WK
      ,KHUHE\FHUWLI\WKDWRQWKH GD\RI$SULODFRS\RIWKHIRUHJRLQJ
ZDVVHUYHGRQWKHIROORZLQJSHUVRQVE\WKHIROORZLQJPHDQV

            &0(&)                                   )D[
             +DQG'HOLYHU\                            (0DLO
           0DLO                                2YHUQLJKW'HOLYHU\

      &OHUN86'LVWULFW&RXUW




                                 %\ V6KDQH$0DF,QW\UH          
                                       6KDQH$0DF,QW\UH





                                     Page 12 of 12
                                                    REVISED


                                                                                  Hanover Professionals
                                               DECLARATIONS                         Advantage Portfolio
             THIS IS A CLAIMS-MADE POLICY. PLEASE READ THE POLICY CAREFULLY.

                        LAWYERS PROFESSIONAL LIABILITY POLICY
  Policy Number          Coverage is provided by:                       Agency             Agency Code
                      HANOVER INSURANCE COMPANY
                                                              ECC INSURANCE BROKERS
 LHC A353960 02           440 LINCOLN STREET                                                  1304139
                                                                        INC
                         WORCESTER, MA 01653
Issue Date:                   07/17/2017
Change Description:           retirement ERP for Kevin Sweeney eff 6/30/2017
Item 1. Named Insured and Address :
       THE HENDRICKSON LAW FIRM, P.C.
       208 NORTH BROADWAY
       SUITE 324
       BILLINGS, MT 59103



Item 2. Policy Period:
        Inception Date: 07/01/2016
        Expiration Date: 07/01/2017
        Endorsement Effective Date: 06/30/2017
        12:01 A.M. Standard Time at the address of the named insured as stated herein.

Item 3. LIMIT OF LIABILITY:
        a. $3,000,000  for each claim; not to exceed
        b. $3,000,000   for all claims in the Aggregate
Item 4. DEDUCTIBLE:            $15,000 each claim                 N/A Aggregate
Item 5. RETROACTIVE DATE: 07/01/1985
Item 6. PREMIUM FOR THE POLICY PERIOD:
        Policy Coverage Premium: $22,595.00
        Revised Annual Premium: $22,595
        Additional/Return Premium: $0
        Total Amount: $0.00
Item 8. Forms attached at Issue:
    401-1268        (08-12) U.S. Treasury Department’s Office of Foreign Assets Control ("OFAC")
    913-0001        (07-10) Lawyers Professional Liability Policy
    913-0034        (03-14) Certain Claim Expenses In Addition To Policy Limits Endorsement
    913-0048        (03-14) First Dollar Defense With No Sublimit Endorsement
    913-0091        (03-11) Claim Reporting Guidelines
    913-0095        (07-10) ERP Policy Holder Notice
    913-0139        (07-10) Montana LPL State Amendatory Endorsement
    SIG-1100        (08-14) Signature Page

Item 9. Forms attached by Endorsement:
  913-0045MT        (07-10)     MT ERP Endorsement - Individual                                    (;+,%,7
Item 10. Producer Name and Address:
                                                                                                      $



913-0002 07 10                                                                             Page 1 of 2
ECC INSURANCE BROKERS INC
ONE TOWER LANE STE 2850 OAKBROOK TERRACE IL 60181




 913-0002 07 10                                     Page 2 of 2
                               U.S. TREASURY DEPARTMENT'S
                        OFFICE OF FOREIGN ASSETS CONTROL ("OFAC")

                              ADVISORY NOTICE TO POLICYHOLDERS


No coverage is provided by this policyholder notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations page for complete information on the coverages
you are provided.
This notice provides information concerning possible impact on your insurance coverage due to directives issued
by OFAC. Please read this notice carefully.
The Office of Foreign Assets Control (“OFAC”) administers and enforces sanctions policy, based on Presidential
Declarations of National Emergency.
OFAC has identified and listed numerous foreign agents, front organizations, terrorists, terrorists organizations,
and narcotic traffickers as "Specially Designated Nationals and Blocked Persons". This list can be located on the
United States Treasury's web site: http//www.treas.gov/ofac.
In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated United States sanctions law or is a Specially Designated
National and Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen
contract and all provisions of this insurance are immediately subject to OFAC. When an insurance policy is
considered to be such a blocked or frozen contract, no payments nor premium refunds may be made without
authorization from OFAC.
Other limitations on the premiums and payments also apply.




401-1268 08 12                                                                                  Page 1 of 1
                                  LAWYERS PROFESSIONAL LIABILITY INSURANCE POLICY

                                                               TABLE OF CONTENTS

A.   COVERAGE.......................................................................................................................................... 2
B.   DEFENSE, SETTLEMENT & EXHAUSTION OF LIMITS (INCLUDED IN THE LIMIT OF LIABILITY) 3
C.   LIMIT OF LIABILITY AND DEDUCTIBLE............................................................................................. 3
     1. LIMIT OF LIABILITY ..................................................................................................................... 3
     2. DEDUCTIBLE ............................................................................................................................... 4
     3. AGGREGATE DEDUCTIBLE ....................................................................................................... 4
     4. REIMBURSEMENT ...................................................................................................................... 4
D.   DEFINITIONS ....................................................................................................................................... 4
E.   EXCLUSIONS....................................................................................................................................... 7
F.   EXTENDED REPORTING PERIOD ..................................................................................................... 8
     1. AUTOMATIC EXTENDED REPORTING PERIOD ...................................................................... 8
     2. OPTIONAL EXTENDED REPORTING PERIOD ......................................................................... 8
     3. DEATH OR DISABILITY EXTENDED REPORTING PERIOD..................................................... 9
     4. RETIREMENT EXTENDED REPORTING PERIOD .................................................................... 9
     5. LOSS, SUSPENSION, REVOCATION OR SURRENDER OF YOUR LICENSE ........................ 9
G.   DUTIES IN THE EVENT OF CLAIM(S) OR POTENTIAL CLAIM(S) ................................................... 9
     1. NOTICE OF CLAIM OR DISCIPLINARY PROCEEDING ............................................................ 9
     2. NOTICE OF POTENTIAL CLAIM OR DISCIPLINARY PROCEEDING ....................................... 9
H.   CONDITIONS ..................................................................................................................................... 10
     1. CANCELLATION AND NON RENEWAL.................................................................................... 10
     2. REPRESENTATIONS AND APPLICATION............................................................................... 10
     3. LEGAL ACTION AGAINST US................................................................................................... 10
     4. MATERIAL CHANGE ................................................................................................................. 10
     5. TRANSFER OF RIGHTS OF RECOVERY AGAINST OTHERS TO US ................................... 11
     6. ASSIGNMENT ............................................................................................................................ 11
     7. SOLE AGENT FOR THE INSURED........................................................................................... 11
     8. COVERAGE TERRITORY AND VALUATION ........................................................................... 11
     9. OTHER INSURANCE ................................................................................................................. 11
     10. TWO OR MORE POLICIES, COVERAGE PARTS, OR ENDORSEMENTS ISSUED BY US .. 11
     11. ALLOCATION ............................................................................................................................. 12
     12. SEPARATION OF INSUREDS................................................................................................... 12
     13. CONFORMANCE TO STATUTE................................................................................................ 12
     14. SECTION TITLES....................................................................................................................... 12
     15. INNOCENT INSUREDS ............................................................................................................. 12
     16. POLICY DISPUTES.................................................................................................................... 12
     17. BANKRUPTCY ........................................................................................................................... 12
     18. LIBERALIZATION....................................................................................................................... 12
     19. NOTICES .................................................................................................................................... 13
                        LAWYERS PROFESSIONAL LIABILITY INSURANCE POLICY

This is a CLAIMS-MADE AND REPORTED policy. Subject to the terms, conditions, exclusions and
limitations of this policy, coverage is limited to liability for only those claims that are first made against
you and reported to us in writing after the retroactive date and during the policy period or any optional
extended reporting period, if exercised by you.
This is a “defense within limits” policy with claim expenses included within the Limit of Liability. The
Limit of Liability available to pay damages will be reduced by amounts we pay for claim expenses as
defined in the policy. Further note that amounts incurred for claim expenses and damages are subject to
the deductible. Please read this policy carefully.


Throughout this policy, the terms we, us and our refer to the company providing this insurance. The terms you
and your refer to the persons and entities insured under this policy. Other terms in bold print have special
meaning and are defined in the policy.
A. COVERAGE
   1. Professional Services Coverage
       We will pay on your behalf those sums which you become legally obligated to pay as damages and
       claim expenses because of any claim made against you arising from a wrongful act in the rendering of
       or failure to render professional services, provided that:
       a. The wrongful act must have first occurred on or after the applicable retroactive date(s);
       b. You had no knowledge of facts which could have reasonably caused you to foresee a claim, or any
          knowledge of the claim, prior to the effective date of this policy; and,
       c. The claim or potential claim must first be made and reported to us in writing during the policy
          period or any extended reporting period, if applicable, and must arise from any wrongful act to
          which this policy applies.
   2. Disciplinary Proceedings Coverage
       We will pay up to $25,000 in disciplinary proceeding expenses per policy period, regardless of the
       number of disciplinary proceedings commenced against you and reported to us in writing during the
       policy period, subject to the following:
       a. We will not pay any damages incurred as a result of disciplinary proceedings;
       b. The coverage provided under this section only applies to you if you are a partner, limited liability
          company member, officer, director, stockholder or employee of the named insured at the time you
          report the investigation or proceeding;
       c. There will be no extended reporting period for the coverage provided in this section;
       d. Any payment made hereunder will not be subject to the deductible and will not reduce any applicable
          Limit of Liability.
       For purposes of this section, reporting a preliminary investigation or a request for an investigation will be
       considered the same as reporting a disciplinary proceeding. However, we have no obligation under this
       section until the reported investigation is elevated to a disciplinary proceeding.
   3. Employment Practices Liability – Defense Coverage
       We will pay up to $10,000 per policy period, regardless of the number of claims made or the number of
       persons making the claims, for the reasonable fees of a lawyer assigned by us or, with our written
       consent, by you to defend you against claims commenced against you and reported to us in writing
       during the policy period, arising out of employment practices solely while acting on behalf of the
       named insured or predecessor firm, subject to the following:
       a. The claim must not include any labor or grievance arbitration or other proceeding pursuant to a
          collective bargaining agreement, unemployment, or wage and hour violation;
       b. The claim must not arise out of ownership of the named insured or predecessor firm;
       c. The claim must not otherwise be excluded by this policy;
       d. We will not pay any damages incurred as a result of an employment practices claim;


913-0001 07 10                                                                                         Page 2 of 13
        e. The coverage provided under this section only applies to you if you are a partner, limited liability
           company member, officer, director, stockholder or employee of the named insured at the time you
           report the investigation or proceeding;
        f.   There will be no extended reporting period for the coverage provided in this section; and
        g. Any payment made hereunder will not be subject to the deductible and will not reduce any applicable
           Limit of Liability.
    4. Subpoena Assistance Coverage
        In the event you receive a subpoena for documents or testimony arising out of professional services,
        and you would like our assistance in responding to the subpoena, you may provide us with a copy of the
        subpoena, and we at our sole discretion may retain an attorney to provide advice regarding the
        production of documents, to prepare you for sworn testimony, and to represent you at any related
        deposition of you, provided that:
        a. The subpoena arises out of a lawsuit to which you are not a party; and
        b. You have not been engaged to provide advice or testimony in connection with the lawsuit, nor have
           you provided such advice or testimony in the past.
        If we retain an attorney pursuant to the above, we will pay such attorney’s legal fees and costs. Such
        payments are included in the Limit of Liability and are subject to the deductible. Any notice you give to us
        of such subpoena will be deemed notification of a potential claim.
    5. Pre-claim Assistance
        Until the date a claim is made, we will pay all costs or expenses we incur at our sole discretion as a
        result of investigating a potential claim that you report to us. Such payments are included in the Limit of
        Liability and are subject to the deductible.
B. DEFENSE, SETTLEMENT & EXHAUSTION OF LIMITS (INCLUDED IN THE LIMIT OF LIABILITY)
    We have the right to appoint counsel, and the exclusive right to defend any claim made under this policy,
    even if the allegations are groundless, false or fraudulent until there is a final adjudication against you. You
    may recommend counsel to us. We may accept that recommendation of counsel and such acceptance will
    not be unreasonably withheld, provided such counsel agrees to comply with our litigation management
    guidelines and agrees to accept our hourly fee payment. We are not obligated to defend any criminal
    investigation, criminal proceeding or prosecution against you. If a claim is not covered under this policy, we
    will have no duty to defend it.
    Payment of claim expenses will reduce the amounts available to pay damages. Our duty to defend any
    claim or pay any amount as damages or claim expenses will cease when our Limit of Liability has been
    exhausted. Upon exhaustion of the Limit of Liability, we will tender control of the defense to the named
    insured. The named insured agrees to accept this tender of defense.
    We will not settle a claim without the consent of the named insured, which will not be unreasonably withheld.
    If the named insured refuses to consent to a settlement we recommend that is acceptable to the claimant,
    then our liability for the claim will not exceed the amount for which the claim could have been settled, plus
    the claim expenses incurred up to the date of such refusal, or the applicable Limit of Liability, whichever is
    less. After the time of the named insured’s refusal, we will have the right to withdraw from further defense of
    the claim by tendering control of the defense to the named insured who will be responsible for all damages
    and claims expenses incurred thereafter. For the purpose of this section, settlement includes, but is not
    limited to, any resolution of a claim that would have occurred as a result of any court-ordered process which
    the named insured chose not to accept.
    The named insured is responsible for any fees or costs charged by a lawyer defending you or any other
    expenses incurred without our written consent.
C. LIMIT OF LIABILITY AND DEDUCTIBLE
    1. LIMIT OF LIABILITY
        The Limit of Liability shown in the Declarations for each claim is the most we will pay for the sum of all
        damages and claim expenses arising out of a single claim or a series of related claims, regardless of
        the number of persons or entities insured under this policy, number of claims made or the number of
        persons or entities making claims during the policy period or during any extended reporting period, if
        any.


913-0001 07 10                                                                                         Page 3 of 13
       If related claims are subsequently made against you and reported to us, all such related claims,
       whenever made, will be considered a single claim first made and reported to us within the policy period
       in which the earliest of the related claims was first made and reported to us.
       The Limit of Liability shown in the Declarations as the Aggregate Limit of Liability is the most we will pay
       for the sum of all damages and claim expenses for all claims under this policy.
   2. DEDUCTIBLE
       a. You will pay the deductible amount shown in the Declarations. The deductible applies to each claim
          and to all claims expenses and damages; however, the first $10,000 of claims expenses incurred
          during the policy period will not be applied to your deductible. Each of you is jointly and severally
          liable for these payments, regardless of your individual business arrangements. We will not be
          required to make any payment for claim expenses, settlements reached, or judgments rendered in
          an otherwise covered claim unless and until you have paid the deductible in full. You must pay the
          deductible (i) immediately when invoiced or, (ii) in the event that offers of judgment or settlement
          demands are made which you and we agree should be accepted, prior to the expiration of the time
          period for responding to such offers or demands.
       b. All claim expenses will first be subtracted from the Limit of Liability, with the remainder, if any, being
          the amount available to pay for damages after you have paid the deductible in Paragraph a. above.
       c. If you and we agree to use mediation to resolve any claim brought against you and if the claim is
          resolved by mediation within sixty (60) days after you receive the suit or demand, your deductible
          obligation for that claim will be reduced by 50%. The maximum amount of any reduction is $10,000.
   3. AGGREGATE DEDUCTIBLE
       The Aggregate Deductible amount will be shown in the Declarations if applicable and is the most you will
       pay for the sum of all claims expenses and damages for all claims first made and reported to us during
       the policy period.
   4. REIMBURSEMENT
       You will be liable for amounts we have paid in settlement of claims or satisfaction of judgments in excess
       of the Limit of Liability. In the event that we voluntarily choose or are compelled by a court of law to make
       any payment for claims expenses or damages and request reimbursement from you, the
       reimbursement is payable immediately upon written demand but no later than thirty (30) days after written
       demand.
       In the event that we voluntarily choose or are compelled by a court of law to make any payment for the
       deductible and request reimbursement from you, the reimbursement is payable immediately upon written
       demand but no later than thirty (30) days after written demand.
D. DEFINITIONS
   Claim means:
       1. A demand or suit for money or services you receive, including any arbitration proceedings to which
          you are required to submit or to which you have submitted with our consent;
       2. When you first receive oral or written information or have knowledge of specific circumstances
          involving a particular person or entity which could reasonably be expected to result in a demand or
          suit for money or services, including but not limited to when you first receive an oral or written request
          to notify us of a potential claim; or
       3. When you first receive oral or written notification of any disciplinary proceeding.
   Claim expenses means all expenses we incur or authorize in writing for the investigation, adjustment,
       defense or appeal of a claim. These expenses include fees charged by a lawyer, mediator or arbitrator
       with our consent for which you are obligated. Claim expenses also means premiums for any appeal
       bond, attachment bond or similar bond but without any obligation of the company to apply for or furnish
       any such bond. Claim expenses does not include salaries, wages, fees, overhead or benefit expenses
       associated with our employees, or with any insured or insured’s employees.
   Company means the insurance company that issued this policy, as shown on the Declarations or referred to
      herein as we, us, or our.
   Damages means monetary judgments, awards or settlements unless otherwise excluded. Damages includes
      pre-judgment interest; and post judgment interest that accrues after entry of judgment and before we

913-0001 07 10                                                                                         Page 4 of 13
       have paid, offered to pay or deposited in court that part of the judgment within the applicable Limit of
       Liability.
       Damages does not include fines, sanctions, or punitive or exemplary damages or the multiple portions
       thereof.
       Damages does not include any costs or expenses in complying with any demand for or award of
       equitable relief, even if such compliance is compelled as a result of a judgment, award or settlement.
       Damages does not include any costs or expenses relating to your:
       1. Return, restitution or reduction of professional fees;
       2. Fees owed from third parties;
       3. Fees to third parties; or
       4. Correcting, re-performing or completing any professional services.
   Disciplinary proceeding expenses means all expenses we or, with our prior written consent, you incur in
      investigation, defense or appeal of any disciplinary proceeding.
   Disciplinary proceeding means any formal administrative or regulatory proceeding by a disciplinary official
      or agency based on a finding of probable cause to prosecute charges alleging professional misconduct or
      ethical violations in the performance of your professional services.
   Employment practices means any actual or alleged:
       1. Wrongful termination of the employment of, or demotion of, or failure or refusal to hire or promote any
          person in violation of law or in breach of any agreement to commence or continue employment;
       2. Unlawful employment discrimination;
       3. Sexual harassment of an employee or applicant for employment; or
       4. Retaliatory treatment against an employee on account of that employee's exercise or attempted
          exercise of his or her rights under law.
   Equitable relief means a remedy not involving the payment of monetary damages.
   Extended reporting period means an additional period of time for reporting claim(s). The extended
      reporting period starts on the policy termination date and ends at the extended reporting period
      expiration date.
   Insured means:
       1. The named insured or any predecessor firm; or
       2. Any lawyer, partnership, professional corporation, professional association, limited liability company
          or limited liability partnership who is or becomes a partner, officer, director, stockholder-employee,
          associate, manager, member or employee of the named insured during the policy period shown in
          the Declarations solely while acting in a professional capacity on behalf of the named insured or a
          predecessor firm; or
       3. Any lawyer, partnership, professional corporation, professional association, limited liability company
          or limited liability partnership who was a partner, officer, director, stockholder-employee, associate,
          manager, member or employee of the named insured or a predecessor firm solely while acting in a
          professional capacity on behalf of the named insured or a predecessor firm; or
       4. Any non-lawyer who was or is an employee or independent contractor of the named insured or a
          predecessor firm solely while acting on behalf of the named insured or a predecessor firm; or
       5. Any Of Counsel or contracted lawyer who is or was formerly covered under a policy held by the
          named insured, but solely while acting in a professional capacity on the named insured’s behalf; or
       6. The named insured’s heirs, assigns, spouse or domestic partner, and legal representatives in the
          event of the named insured’s death, incapacity or bankruptcy to the extent that the named insured
          would have been covered.
   Loss means claim expenses, damages and disciplinary proceeding expenses and does not include
      equitable relief.
   Material change means:
       1. A fifteen percent (15%) increase or decrease in the total number of individuals covered by this policy,
          as shown on the application, however, this will not pertain to any named insured which has six (6) or

913-0001 07 10                                                                                       Page 5 of 13
           fewer lawyers who meet the definition of insured as of the date as set forth in the application;
       2. Any mergers, acquisitions, spin-offs, dissolutions or splits involving the named insured; or
       3. Financial impairment of the named insured, including but not limited to the appointment of a
          receiver, conservator, liquidator, or trustee for the named insured, or if under the bankruptcy laws,
          the named insured has become a debtor in possession.
   Mediation means the non-binding intervention of a qualified neutral third party to resolve disputes between
      you and the other party(ies) to a claim who is chosen by you and the other party(ies) to a claim with
      agreement by us.
   Named insured means the individual, entity, partnership, or corporation designated as such on the
      Declarations.
   Personal injury means:
       1. False arrest, detention or imprisonment;
       2. Wrongful entry, eviction or other invasion of private occupancy;
       3. Malicious prosecution;
       4. Abuse of process;
       5. The publication or utterance of libel, slander or other defamatory or disparaging material; or
       6. A publication in violation of a person’s right of privacy; and
       arising out of a wrongful act in your rendering of or failure to render professional services.
   Policy means this policy form, the Declarations, and any endorsement to the policy issued by us, and your
       application, including all supplements.
   Policy period means the period from the effective date of the policy to the policy termination date.
   Policy termination date means the expiration date of the policy as shown on the Declarations or the
       cancellation date of the policy, if applicable, whichever is earlier.
   Potential claim means any wrongful act or any facts or other circumstances which may subsequently give
      rise to a claim.
   Predecessor firm means any law firm or legal entity that was engaged in the private practice of law and to
      whose financial assets and liabilities the named insured is the majority successor (more than 50%) in
      interest.
   Professional services means:
       1. Services you render as a lawyer, mediator, arbitrator, notary public, administrator, conservator,
          receiver, executor, guardian, trustee, or in any similar fiduciary capacity, but only if the services you
          render are those ordinarily performed by a lawyer;
       2. Services (including title opinions or title certifications) you perform for others for a fee as a title
          insurance agent, title abstractor, title searcher, escrow agent, or closing agent;
       3. Services you render as a lawyer as a mediator or arbitrator, speaker, author of legal treatises or
          lobbyist;
       4. Your activities as a member of a formal accreditation, ethics, peer review, licensing board, standards
          review, bar association or similar professional board or committee; and
       5. Pro-bono services in any of the above capacities which are performed with the knowledge and
          consent of the named insured.
       Professional services does not include:
       1. Services you provide as a public official or an employee or representative of a governmental body,
          subdivision or agency. This exclusion does not apply if your status is due only to the legal services
          you render under contract;
       2. Services you provide as a notary in which you provide notarization without the signor being present;
       3. Services you provide in relation to or as the promoter, seller or solicitor of securities, real estate, or
          other investments; or
       4. Any of your activities as a Certified Public Accountant, Insurance Broker or Agent, or Real Estate
          Broker or Agent.

913-0001 07 10                                                                                          Page 6 of 13
   Related wrongful acts means all wrongful acts in the rendering of professional services that are
      temporally, logically or causally connected by any common fact, circumstance, situation, transaction,
      event, advice or decision.
   Related claims mean all claims arising out of a single or series of wrongful acts or arising out of related
      wrongful acts in the rendering of professional services.
   Retroactive date refers to the date shown on the Declarations for the named insured firm. Wrongful acts
      that occurred prior to the retroactive date are not covered by this policy.
   Totally and permanently disabled means that an insured is so disabled as to be wholly prevented from
      rendering professional services provided that such disability:
       1. Has existed continuously for not less than six (6) months; and
       2. Is reasonably expected to be continuous and permanent.
   Wrongful act means any actual or alleged negligent act, error, omission, or misstatement committed in your
      professional services.
E. EXCLUSIONS
   This policy does not apply to claim(s):
   1. Based upon or arising out of, or relating directly or indirectly to:
       a. Any insured committing any intentional, dishonest, criminal, malicious or fraudulent act or omission;
       b. Any insured gaining any profit, remuneration or advantage to which such insured was not legally
          entitled; or
       c. Personal injury, however, we will provide for the defense of claims alleging personal injury arising
          out of your performance of professional services.
            The above exclusions will not apply until a final adjudication establishes a., b., or c. above;
       d. Any breach of fiduciary duty including:
            Any breach of responsibility, or obligation, or alleging activities you performed in connection with any
            employee benefit or pension plan, including violations of the responsibilities, obligations or duties
            imposed upon fiduciaries by the Employee Retirement Income Security Act of 1974 (“ERISA”), as
            amended, or similar statutory or common law of the United States of America or any state or
            jurisdiction therein; or
            Any breach by a former, existing or prospective officer, director, shareholder, partner, manager,
            member, or trustee of any entity including pension, welfare, profit-sharing, mutual or investment fund
            or trust, if such entity is not named in the Declarations. However, this exclusion does not apply if you
            are deemed to be a fiduciary solely because of legal advice rendered or that should have been
            rendered with respect to an employee benefit plan;
       e. Any loss sustained by an insured or claim made against an insured as beneficiary or distributee of
          any trust or estate;
       f.   Any defects in title of which you had knowledge at the date of issuance of such title insurance but
            failed to disclose to the title insurance company; or any breach of underwriting authority in your
            capacity as a title insurance agent;
       g. Any liability you assume under any contract or agreement; however, this exclusion does not apply to
          liability you would have in the absence of such contract or agreement;
       h. Any actual or alleged conversion, commingling, defalcation, misappropriation, intentional or illegal use
          of funds, monies or property; or inability or failure to pay or collect any funds, notes, drafts, or other
          negotiable instruments; or any resulting deficiency or default;
   2. Arising out of or based upon;
       a. Any employment practices or any discrimination on any basis, including, but not limited to: race,
          creed, color, religion, ethnic background, national origin, age, handicap, disability, gender, sexual
          orientation or pregnancy, or any other basis prohibited by law; however, this exclusion does not apply
          to coverage in SECTION A.3.; or
       b. Your sexual contact or conduct or the threat of sexual contact or conduct;
   3. Arising out of a claim by any insured under this policy against any other insured under this policy
      unless the claim arises from professional services rendered by one insured to another insured as a
913-0001 07 10                                                                                            Page 7 of 13
       client;
   4. Arising out of or made by any entity not named in the Declarations in which you:
       a. Hold an interest of more than 5% if a publicly traded company or more than 15% if a privately owned
          entity as a partner, member, principal or stockholder; or
       b. Are an employee; or
       c. Directly control, operate or manage.
       This exclusion will not apply to any claim by a non-profit entity for which you are a director, officer or
       trustee; or
   5. Arising solely out of:
       a. A wrongful act of any person or entity with whom the named insured shares a common office space
          at the named insured’s premises and who is not an insured under this policy; or
       b. Any claim made against you if the claim arises solely out of an act, error or omission of any other
          person or lawyer who is not an insured as defined in this policy, including but not limited to claims
          based upon theories of partnership by estoppel, apparent partnership, apparent agency, ostensible
          agency, vicarious liability and/or any similar theory.
F. EXTENDED REPORTING PERIOD
   1. AUTOMATIC EXTENDED REPORTING PERIOD
       You will be entitled to an automatic extended reporting period for no additional premium. This extension
       is applicable to any claim made against you during the policy period and reported to us in writing during
       the sixty (60) days immediately following the policy termination date. This automatic extended
       reporting period applies only to SECTION A.1. Professional Services Coverage.
   2. OPTIONAL EXTENDED REPORTING PERIOD
       We will provide an optional extended reporting period as described below:
       a. If this policy is canceled, terminated or nonrenewed, you will have the right, upon payment of an
          additional premium, to an extension of the reporting period for any claim against you first made and
          reported after the date upon which the policy period ends, but only with respect to wrongful acts
          committed after the applicable retroactive date and prior to the end of the policy period and
          otherwise covered by this policy. Such period will be referred to as the optional extended reporting
          period.
           1) The available optional extended reporting periods and additional premium are determined in
              accordance with the rules, rates and rating plans in effect in your state on the date this policy
              was issued or last renewed.
           2) You must request the optional extended reporting period in writing and must pay us the
              additional premium within sixty (60) days following the date of such cancellation, termination or
              nonrenewal. If we do not receive your request and premium payment within sixty (60) days
              following the date of such cancellation, termination or nonrenewal, your right to purchase the
              optional extended reporting period will cease.
           3) If we cancel for non-payment of premium, you may purchase the optional extended reporting
              period only after any earned premium due us is paid within ten (10) days after the date of
              cancellation or policy expiration, whichever comes first.
       b. All premiums paid for an optional extended reporting period will be deemed fully earned as of the
          first day of the optional extended reporting period. The optional extended reporting period may
          not be canceled.
       c. The optional extended reporting period will not increase any Limit of Liability stated in the
          Declarations. For the purpose of policy limits, the reporting periods are part of, not in addition to, the
          policy period.
       If there is other valid and collectible insurance that would apply to a loss reported during the extended
       reporting period, then coverage under this section will not apply, even though the Limit of Liability for the
       other insurance may be inadequate to pay all damages and claim expenses. This optional extended
       reporting period applies only to SECTION A.1. Professional Services Coverage.



913-0001 07 10                                                                                         Page 8 of 13
   3. DEATH OR DISABILITY EXTENDED REPORTING PERIOD
       If you die or become totally and permanently disabled, do not have any other available insurance
       coverage and meet our eligibility requirements, we will issue an extended reporting period
       endorsement of unlimited duration without cost to you, provided:
       a. Death was not caused by a self-inflicted injury or misuse or abuse of any substance.
       b. The total and permanent disability is established after the effective date of the policy. The disability
          must be a result of accidental bodily injury, physical illness or disease, and not arise out of any self-
          inflicted injury or attempted suicide, or the abuse of intoxicants or controlled substances. Your
          inability to practice law must be certified in writing by a physician acceptable to us.
   4. RETIREMENT EXTENDED REPORTING PERIOD
       If you have retired completely from the practice of law, been continuously insured with us for the
       immediately preceding three (3) years, and have reached the age of 55, we will issue an extended
       reporting period endorsement of unlimited duration without cost to you.
   5. LOSS, SUSPENSION, REVOCATION OR SURRENDER OF YOUR LICENSE
       If you leave the practice of law as a result of loss, suspension, revocation or surrender of your license
       because of threatened, pending or actual disciplinary action, you are not eligible to purchase or receive
       an extended reporting period endorsement. If you have a solo practice when you lose your license,
       then neither the firm nor you are eligible to purchase or receive an extended reporting period
       endorsement.
G. DUTIES IN THE EVENT OF CLAIM(S) OR POTENTIAL CLAIM(S)
   1. NOTICE OF CLAIM OR DISCIPLINARY PROCEEDING
       a. If you receive notice of a claim or disciplinary proceeding, you and any other involved insured(s)
          must provide to us written notice of the claim or disciplinary proceeding, with full details including
          the date received, the claimant’s name and address, the dates and nature of retention, and the
          alleged wrongful act as soon as practicable, but in no event later than sixty (60) days after such
          claim or disciplinary proceeding is first made.
       b. You and any other involved insured must:
           1) Immediately send us copies of any demands, notices, summonses or legal papers received in
              connection with the claim or disciplinary proceeding;
           2) Authorize us to obtain records and other information;
           3) Cooperate with us in the investigation, defense or settlement of the claim or disciplinary
              proceeding;
           4) Cooperate with us in the investigation of coverage for the claim or disciplinary proceeding; and
           5) Assist us, upon our request, in the enforcement of any right against any person or entity which
              may be liable to you because of damages to which this insurance may apply.
       c. No insured will, except at that insured’s own cost, voluntarily make a payment, assume any
          obligation, agree to a settlement or incur any expense related to a claim or disciplinary proceeding
          without our consent.
   2. NOTICE OF POTENTIAL CLAIM OR DISCIPLINARY PROCEEDING
       a. If, during the policy period, you become aware of a wrongful act or any facts or other circumstance
          that occurred on or after the retroactive date but prior to the end of the policy period which may
          reasonably be expected to subsequently give rise to a claim or disciplinary proceeding against
          you, you must give us written notice as soon as practicable of the potential claim or disciplinary
          proceeding, but in any event not later than the end of the policy period or any extended reporting
          period, if applicable. To the extent possible notice should include:
           1) Where the wrongful act took place and any facts or circumstance concerning the wrongful act;
              and
           2) The names and addresses of any persons and entities involved.
       b. Any claim or disciplinary proceeding arising out of the wrongful act, facts or circumstance which is
          subsequently made against you will be deemed to have been first made at the time we received such
          written notice of the potential claim or disciplinary proceeding from you, if we receive proper

913-0001 07 10                                                                                        Page 9 of 13
             notice of the potential claim or disciplinary proceeding according to Paragraph a. above.
H. CONDITIONS
    1. CANCELLATION AND NON RENEWAL
        a. We may cancel this policy by mailing to the named insured’s last known address, with postage fully
           prepaid:
             1) Ten (10) days’ written notice of cancellation for nonpayment of premium or deductible; or
             2) Thirty (30) days’ written notice of cancellation for reasons other than nonpayment of premium;
                and
             3) Whether or not we offer a return of unearned paid premium or assessment.
        b. The named insured may cancel this policy for itself and all other insureds by written notice to us
           stating when thereafter the cancellation will be effective. If this policy is cancelled, earned premium
           will be computed in accordance with the customary short rate proportion of the premium.
        c. We are not required to renew this policy. However, we will send written notice of our intent to
           nonrenew this policy to the named insured at least (thirty) 30 days prior to expiration of the policy
           period. We will extend the period of coverage of the current policy at the expiring premium to comply
           with this notice requirement. The earned premium for any period of coverage beyond the expiration
           date will be considered pro rata based upon the rates in effect at the inception date of the expiring
           policy.
        d. We will not amend the retroactive date(s) during a period of continuous coverage.
    2. REPRESENTATIONS AND APPLICATION
        By accepting this policy you agree that:
        a. The statements in the Declarations are accurate and complete;
        b. Those statements are based on representations you made in your application for this insurance
           policy;
        c. The representations made in your application are the basis of this policy and are to be considered
           as incorporated into and constituting a part of this policy;
        d. Those representations are material to the acceptance of the risk we assumed under this policy;
        e. We have issued this policy in reliance upon the truth, accuracy and completeness of such
           representations;
        f.   The application will be interpreted as a separate application for coverage by each insured. No
             statement in the application, fact pertaining to or knowledge possessed by any insured will be
             imputed to any other insured for the purpose of determining if coverage is available; and
        g. Statements in the application, facts pertaining to or knowledge possessed by the individual signing
           the application will be imputed to the named insured.
    3. LEGAL ACTION AGAINST US
        No person or entity has a right under this policy:
        a. To join us as a party or otherwise bring us into a suit asking for damages from an insured; or
        b. To sue us on this policy unless all of its terms have been fully complied with.
        A person or entity may sue us to recover on an agreed settlement or on a final judgment against an
        insured; but we will not be liable for damages that are not payable under the terms of this policy or that
        are in excess of the applicable Limit of Liability. An agreed settlement means a settlement and release of
        liability signed by us, the insured and the claimant or the claimant’s legal representative.
    4. MATERIAL CHANGE
        If during the policy period a material change occurs, you will notify us of the material change as soon
        as practicable, but not later than thirty (30) days after the effective date of the material change, and
        provide such additional information as we require. We will have the right to amend the terms and
        conditions of this policy according to our existing approved rates, rules and rating plans.




913-0001 07 10                                                                                       Page 10 of 13
   5. TRANSFER OF RIGHTS OF RECOVERY AGAINST OTHERS TO US
       If you have rights to recover all or part of any payment we have made under this policy, these rights are
       transferred to us. You must do nothing after a loss to impair our rights to seek or obtain recovery from
       others. At our request, you will sue those responsible or transfer those rights to us and help us enforce
       them. In the event of any payment under this policy, we will be subrogated to the extent of such payment
       to all of your rights of recovery. You will execute and deliver such instruments and papers and do
       whatever else is necessary to secure such rights and will do nothing to prejudice or compromise such
       rights without our express written consent.
   6. ASSIGNMENT
       No change in, modification of or assignment of interest in this policy will be effective except when made
       by a written endorsement to the policy.
   7. SOLE AGENT FOR THE INSURED
       By accepting this policy, you agree that only the named insured is authorized to act on behalf of all
       insureds with respect to the following: consenting to settlement or releasing rights under this policy,
       payment for premiums, receiving return premiums, giving or receiving notice of cancellation or
       nonrenewal, requesting any optional extended reporting period and agreeing to any changes in this
       insurance policy. Each insured agrees that the named insured will act on its or their behalf with respect
       to such matters.
   8. COVERAGE TERRITORY AND VALUATION
       a. This policy applies to a wrongful act committed anywhere in the world, provided that the claim is
          made and suit is brought against the insured within the United States, its territories or possessions or
          Canada.
       b. All premiums, limits, deductibles, loss and other amounts are expressed and payable in the currency
          of the United States of America. If a judgment is rendered, a settlement is denominated or another
          element of loss under this policy is stated in a currency other than the United States of America
          dollars, payment under this policy will be made in United States of America dollar equivalent
          determined by the rate of exchange published in the Wall Street Journal on the date the judgment
          becomes final, the amount of the settlement is agreed upon or any element of loss is due,
          respectively.
   9. OTHER INSURANCE
       a. If other valid and collectible insurance is available to you for loss covered under this policy, the
          insurance provided by this policy will be excess over such other insurance, regardless of whether or
          not such insurance is primary, contributory, excess, contingent or otherwise.
       b. When this insurance is excess we have no duty to defend you against any claim if any other insurer
          has a duty to defend you against the claim. If no other insurer defends we will undertake to do so but
          we will be entitled to your rights against those other insurers.
       c. When this insurance is excess over other insurance we will pay only our share of the amount of loss,
          if any, that exceeds the sum of:
           1) The total amount that all such other insurance would pay for the loss in the absence of this
              insurance; and
           2) The total of all deductibles, self-insurance and retentions under all that other insurance.
           We will share the remaining loss, if any, with any other insurance that is not described in this
           provision and was not bought specifically to apply in excess of the Limit of Liability shown on the
           Declarations of this policy.
   10. TWO OR MORE POLICIES, COVERAGE PARTS, OR ENDORSEMENTS ISSUED BY US
       It is our stated intention that this policy and any other policy, coverage part or endorsement issued by
       us, or by another member of the Hanover Insurance Group will not provide duplication or overlap of
       coverage for the same claim. If this policy and any other policy issued by us, or by another member of
       the Hanover Insurance Group, to you, apply to the same claim, then, Condition 9. Other Insurance
       notwithstanding:
       a. We will not be liable under this policy for a greater proportion of the loss than the applicable Limit of
          Liability of this policy bears to the sum of the total Limits of Liability of all such policies; and


913-0001 07 10                                                                                        Page 11 of 13
       b. The maximum amount payable under all such policies combined will not exceed the highest
          applicable Limit of Liability under any one policy.
   11. ALLOCATION
       If you incur both loss covered by this policy and loss not covered by this policy on account of any
       claim because such claim includes both covered and non-covered matters, coverage with respect to
       such claim will apply as follows:
       a. 100 percent of claim expenses on account of the claim will be considered covered loss; and
       b. We will fairly allocate all remaining loss that you incurred on account of such claim between covered
          loss and non-covered loss.
   12. SEPARATION OF INSUREDS
       Except with respect to the Limit of Liability, deductible and any rights or obligations assigned to the
       named insured, this insurance applies:
       a. As if each insured were the only insured; and
       b. Separately to each insured against whom a claim is made.
   13. CONFORMANCE TO STATUTE
       The terms of this policy which are in conflict with the statutes of the state in which this policy is issued
       are amended to conform to those statutes.
   14. SECTION TITLES
       The titling of sections and paragraphs within this policy is for convenience only and will not be interpreted
       as a term or condition of this policy.
   15. INNOCENT INSUREDS
       In the event that coverage under this policy would be excluded, suspended or lost because any of you
       concealed a claim from us, we will cover any other of you who did not participate in, acquiesce in or fail
       to promptly notify us of this concealment, provided that you complied with all other policy provisions.
       In the event that coverage under this policy would be excluded, suspended or lost because of a
       dishonest, criminal, malicious, or fraudulent act, error, or omission by one or more of you under
       Exclusions 1.a., 1.b., 1.h., 2.a. or 2.b. we will cover any other of you who did not participate in, acquiesce
       in or fail to take appropriate action when you discovered the conduct, provided that you complied with all
       other policy provisions.
       We have the right to recover against any insured responsible for dishonest, criminal, malicious or
       fraudulent acts errors, omissions, or discrimination, or concealment, or any other illegal act, whether or
       not intentional, for any claim expenses or damages paid under this section.
   16. POLICY DISPUTES
       If there is a dispute between you and us in the interpretation, validity, construction or enforceability of this
       policy, the dispute will be referred to non-binding mediation prior to the initiation of any legal proceeding.
       We both agree to meet with a qualified mediator in a good faith effort to negotiate a resolution of the
       dispute unless we and you both agree in writing to waive this provision. We and you agree to split the
       cost of the mediator equally. If you and we cannot agree on the specifics of the mediation, including but
       not limited to date, time, and/or mediator, the mediation process will instead follow the Commercial
       Mediation Procedures of the American Arbitration Association in effect at the inception of this policy. The
       mediation will continue until the dispute is resolved; or the mediator notifies you and us that it is unlikely
       that the dispute will be resolved through mediation; or any party elects to end the mediation.
       You have thirty (30) days to accept our written invitation to participate in mediation. Refusal to participate
       in mediation, respond to a request to participate in mediation, or, after agreeing to participate, refusal to
       agree to terms of mediation, or to pay your share of mediation expenses will result in a waiver of this
       clause.
   17. BANKRUPTCY
       You or your estate’s bankruptcy or insolvency does not relieve us of our obligations under this policy.
   18. LIBERALIZATION
       If we adopt any revisions to the terms and conditions of this policy form to provide more coverage
       without an additional premium charge during the policy term, the broadened coverage will immediately

913-0001 07 10                                                                                           Page 12 of 13
       apply. However, the broadened terms and conditions will not apply to any claims that were first made
       against you prior to the effective date of the revision.
   19. NOTICES
       Any notices required to be given by an insured will be submitted in writing to the company or its
       authorized representative. If mailed, the date of mailing of such notice will be deemed to be the date such
       notice was given and proof of mailing will be sufficient proof of notice.




913-0001 07 10                                                                                      Page 13 of 13
                       CERTAIN CLAIM EXPENSES IN ADDITION TO
                            POLICY LIMITS ENDORSEMENT
                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Named Insured: THE HENDRICKSON LAW FIRM, P.C.                             Policy Number: LHC A353960 02

Issued by The Hanover Insurance Company.

This endorsement, Effective 12:01 A.M. 06/30/2017 modifies the following:

A. SECTION B – DEFENSE, SETTLEMENT & EXHAUSTION OF LIMITS (INCLUDED IN THE LIMIT OF
   LIABILITY) is replaced by the following:
   DEFENSE, SETTLEMENT & EXHAUSTION OF LIMITS
   We have the right to appoint counsel, and the exclusive right to defend any claim made under this policy,
   even if the allegations are groundless, false or fraudulent until there is a final adjudication against you. You
   may recommend counsel to us. We may accept that recommendation of counsel and such acceptance will
   not be unreasonably withheld, provided such counsel agrees to comply with our litigation management
   guidelines and agrees to accept our hourly fee payment. We are not obligated to defend any criminal
   investigation, criminal proceeding or prosecution against you. If a claim is not covered under this policy, we
   will have no duty to defend it.
   Our duty to defend any claim or pay any amount as damages or claim expenses will cease when our Limit
   of Liability has been exhausted. Upon exhaustion of the Limit of Liability, we will tender control of the defense
   to the named insured. The named insured agrees to accept this tender of defense.
   We will not settle a claim without the consent of the named insured, which will not be unreasonably withheld.
   If the named insured refuses to consent to a settlement we recommend that is acceptable to the claimant,
   then our liability for the claim will not exceed the amount for which the claim could have been settled, plus
   the claim expenses incurred up to the date of such refusal, or the applicable Limit of Liability, whichever is
   less. After the time of the named insured’s refusal, we will have the right to withdraw from further defense of
   the claim by tendering control of the defense to the named insured who will be responsible for all damages
   and claims expenses incurred thereafter. For the purpose of this section, settlement includes, but is not
   limited to, any resolution of a claim that would have occurred as a result of any court-ordered process which
   the named insured chose not to accept.
   The named insured is responsible for any fees or costs charged by a lawyer defending you or any other
   expenses incurred without our written consent.
B. SECTION C – LIMIT OF LIABILITY AND DEDUCTIBLE, Paragraph 1. is replaced by the following:
   1. LIMIT OF LIABILITY
        The Limit of Liability shown in the Declarations as per claim is the most we will pay for the sum of all
        damages arising out of a single claim or a series of related claims, regardless of the number of persons
        or entities insured under this policy, number of claims made or the number of persons or entities making
        claims during the policy period or during the extended reporting period , if any.
        If related claims are subsequently made against you and reported to us, all such related claims,
        whenever made, will be considered a single claim first made and reported to us within the policy period
        in which the earliest of the related claims was first made and reported to us.
        The Limit of Liability shown in the Declarations as Aggregate is the most we will pay for the sum of all
        damages for all claims under this policy.
C. SECTION C. – LIMIT OF LIABILITY AND DEDUCTIBLE , Paragraph 2.b. is replaced by the following:
   b. Claim expenses are in addition to the Limit of Liability. The most we will pay for the sum of all claim
        expenses arising out of a single act, error, or omission or a series of related acts, errors or omissions,
        regardless of the number of claims made or the number of persons or entities making claims, will not
        exceed, in total, an amount equal to the Each Claim limit shown on the Declarations, or $1,000,000,
        whichever is less.
        The most we will pay for the sum of all claim expenses for all claims first made and reported to us
        during the policy period or during the extended reporting period , if any, is the Each Claim limit shown
913-0034 03 14                                                                                          Page 1 of 2
       in the Declarations or $1,000,000, whichever is less. After the total amount available to pay claim
       expenses has been exhausted, claim expenses will be subtracted from the Each Claim limit of liability,
       with the remaining limit, if any, being available to pay for damages.

All other terms and conditions remain unchanged.




913-0034 03 14                                                                                   Page 2 of 2
       MONTANA EXTENDED REPORTING PERIOD ENDORSEMENT –
                          INDIVIDUAL
               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Named Insured: THE HENDRICKSON LAW FIRM, P.C.

Policy Number: LHC A353960 02

Issued by The Hanover Insurance Company.

This endorsement, effective 12:01 A.M. 06/30/2017 modifies the following:

For purposes of this endorsement only, you and your refer only to the individual insured scheduled below:

        Individual Insured                                                       Retroactive Date
        Kevin Sweeney                                                            07/01/1985

In consideration of your payment of the additional premium shown below, we will extend the time for reporting
claims under this policy as set forth in SECTION F – EXTENDED REPORTING PERIOD of this policy until the
expiration of the extended reporting period shown below.
This endorsement applies only to your wrongful acts that occurred on or after the retroactive date shown in the
Declarations and before the individual extended reporting period effective date shown below. Claims must first
be made and first reported to us after the individual extended reporting period effective date and prior to the
individual extended reporting period expiration date shown below. However, if there is other insurance in effect
on or after your individual extended reporting period effective date which covers you for such liability or claim,
then that other insurance will render this coverage inapplicable, even though the Limits of Liability of the other
insurance may be inadequate to pay all losses or claims.
We cannot cancel this endorsement except for nonpayment of premium. If we do not receive payment by the due
date, we will cancel this endorsement as of the individual extended reporting period effective date shown
below.
If the word “waived” is stated in place of an additional premium charge, this endorsement is being issued without
additional cost to you as explained in SECTION F – EXTENDED REPORTING PERIOD, Paragraph 4.
The Limits of Liability for this endorsement will be as shown in the Declarations. However, the limits available may
be diminished or exhausted by prior claim payments.

From: Individual Extended Reporting Period Effective Date:         06/30/2017            12:01a.m. Standard Time
To:     Individual Extended Reporting Period Expiration Date: Unlimited                  12:01a.m. Standard Time
If the word “unlimited” is stated in place of a date in the extended reporting period expiration date above, then
there will be no expiration date for this endorsement.

ADDITIONAL PREMIUM:               $waived

All other terms and conditions remain unchanged.




913-0045MT 07 10                                                                                       Page 1 of 1
          FIRST DOLLAR DEFENSE WITH NO SUBLIMIT ENDORSEMENT
                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Named Insured: THE HENDRICKSON LAW FIRM, P.C.                            Policy Number: LHC A353960 02

Issued by The Hanover Insurance Company.

This endorsement, effective 12:01 A.M. 06/30/2017 modifies the following:

SECTION C – LIMIT OF LIABILITY AND DEDUCTIBLE, Paragraphs 2.a. and 2.c. of DEDUCTIBLE are
   replaced by the following:
2. DEDUCTIBLE
   a. You will pay the deductible amount shown in the Declarations. The deductible applies to each claim and
      to all damages. Each of you is jointly and severally liable for these payments, regardless of your
      individual business arrangements. We will not be required to make any payment for damages,
      settlements reached, or judgments rendered in an otherwise covered claim unless and until you have
      paid the deductible in full. You must pay the deductible (i) immediately when invoiced or, (ii) in the event
      that offers of judgment or settlement demands are made which you and we agree should be accepted,
      prior to the expiration of the time period for responding to such offers or demands.
   c. If you and we agree to use mediation to resolve any claim brought against you and if the claim is
      resolved by mediation within sixty (60) days of the suit or demand, your deductible obligation for that
      claim will be reduced by 50%. The maximum amount of any reduction is $ 10000.


All other terms and conditions remain unchanged.




913-0048 03 14                                                                                        Page 1 of 1
                                                                    +DQRYHU3URIHVVLRQDO3RUWIROLR
                                     Claim Reporting Guidelines

At Hanover Professionals, we are committed to providing timely and efficient claims assistance to our Insureds.
Please follow these guidelines to help us help you.


Notice of a Claim
Report a claim to Hanover Professionals by regular mail, email, fax or Express Mail (overnight delivery) as soon
as possible to provide timely notice as required by your Hanover Policy. Contact us at:


                 Phone: 800.628.0250, option 1 x6281 Fax: 508.926.4789
                                                        Mailing Address:
                                                        440 Lincoln Street
                                                      Worcester, MA 01653
                               Report a claim via email: spacctclaim@hanover.com


Claims Requiring Expedited Handling
Some claims are time sensitive. Please report such claims as soon as you become aware of them, and while
allowing sufficient time for the carrier to investigate and meaningfully respond. Do not wait until the eve of the
response deadline as it threatens our ability to timely respond. Those items include, but are not limited to:
You have been served with a summons and complaint
9   You received a demand from a Claimant which expires on a date certain
9   You received notice of a proceeding requiring an immediate answer or an answer within a limited timeframe


Correspondence we need from you
Please provide a written narrative of the circumstances surrounding the claim or potential claim. The narrative
should include:
9   The Named Insured
9   The Insureds (i.e., the lawyers involved in the professional services issue), your policy number, and effective
    date of coverage
9   The client (Claimant’s) name, address, and telephone number (also include the name, address, and
    telephone number of the Claimant’s attorney)
9   The timeframe in which you provided professional services to the Claimant
9   Whether your relationship with the Claimant is ongoing or has been terminated
9   A brief summary of the services rendered
9   The date the error (alleged error) occurred
9   A brief summary of the alleged (potential) error - please include the date you first became aware of the claim
    and the potential amount of damages that will be sought
9   All pertinent letters or documents necessary for us to properly evaluate the claim (if there are numerous
    documents, please note this and provide those most pertinent)




913-0091 03 11                                                                                          Page 1 of 1
                              INFORMATION REGARDING
                      EXTENDED REPORTING PERIOD ENDORSEMENT
                                 (“TAIL COVERAGE”)


The enclosed policy provides coverage for claims reported during the policy period. Subject
to the policy's terms and conditions, your firm and/or each of the individual firm members may
purchase an Extended Reporting Period Endorsement, also known as “tail coverage”, that
will extend the time for reporting claims arising out of professional services rendered while
the policy was still in effect although the policy may have been cancelled or non-renewed, or
when a firm member leaves the firm or the practice of law.

The premium charged for the endorsement is expressed as a factor of your policy's annual
premium.

         Length of “Tail Coverage” Offered                  “Tail Coverage” Premium
                12 months coverage                         1.000 of last annual premium
                24 months coverage                         1.500 of last annual premium
                36 months coverage                         1.750 of last annual premium
                60 months coverage                         2.000 of last annual premium
                84 months coverage                         2.500 of last annual premium
                Unlimited coverage                         3.000 of last annual premium
     *Extended Reporting Period Endorsements may be subject to state regulatory requirements.

Please contact your agent or customer service representative for pricing specific to your
situation and location.




913-0095 07 10                                                                                  Page 1 of 1
                 MONTANA – STATE AMENDATORY ENDORSEMENT
            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Issued by The Hanover Insurance Company.

This endorsement modifies insurance provided under the following:

LAWYERS PROFESSIONAL LIABILITY INSURANCE POLICY

A. SECTION F – EXTENDED REPORTING PERIOD is replaced by the following:
   1. AUTOMATIC EXTENDED REPORTING PERIOD
       You will be entitled to an automatic extended reporting period for no additional premium. This extension
       is applicable to any claim made against you during the policy period and reported to us in writing during
       the sixty (60) days immediately following the policy termination date. This automatic extended
       reporting period applies only to SECTION A – COVERAGE, Paragraph 1. Professional Services
       Coverage.
   2. OPTIONAL EXTENDED REPORTING PERIOD
       We will provide an optional extended reporting period as described below:
       a. If this policy is canceled, terminated or nonrenewed, you will have the right, upon payment of an
          additional premium, to an extension of the reporting period for any claim against you first made and
          reported after the date upon which the policy period ends, but only with respect to wrongful acts
          committed after the applicable retroactive date and prior to the end of the policy period and
          otherwise covered by this policy. Such period will be referred to as the optional extended reporting
          period.
           1) The available optional extended reporting periods and additional premium are determined in
              accordance with the rules, rates and rating plans in effect in your state on the date this policy
              was issued or last renewed.
           2) You must request the optional extended reporting period in writing and must pay us the
              additional premium within sixty (60) days following the date of such cancellation, termination or
              nonrenewal. If we do not receive your request and premium payment within sixty (60) days
              following the date of such cancellation, termination or nonrenewal, your right to purchase the
              optional extended reporting period will cease.
           3) If we cancel for non-payment of premium, you may purchase the optional extended reporting
              period only after any earned premium due us is paid within ten (10) days after the date of
              cancellation or policy expiration, whichever comes first.
       b. We will not cancel the optional extended reporting period once premium is paid.
       c. The optional extended reporting period will not increase any Limit of Liability stated in the
          Declarations. For the purpose of policy limits, the reporting periods are part of, not in addition to, the
          policy period.
       If there is other valid and collectible insurance that would apply to a loss reported during the extended
       reporting period, then coverage under this section will not apply, even though the Limit of Liability for the
       other insurance may be inadequate to pay all damages and claim expenses. This optional extended
       reporting period applies only to SECTION A – COVERAGE, Paragraph 1. Professional Services
       Coverage.
   3. DEATH OR DISABILITY EXTENDED REPORTING PERIOD
       If you die or become totally and permanently disabled, do not have any other available insurance
       coverage and meet our eligibility requirements, we will issue an extended reporting period
       endorsement of unlimited duration without cost to you, provided:
       a. Death was not caused by a self-inflicted injury or misuse or abuse of any substance.
       b. The total and permanent disability is established after the effective date of the policy. The disability
          must be a result of accidental bodily injury, physical illness or disease, and not arise out of any self-


913-0139 07 10                                                                                          Page 1 of 3
            inflicted injury or attempted suicide, or the abuse of intoxicants or controlled substances. Your
            inability to practice law must be certified in writing by a physician acceptable to us.
   4. RETIREMENT EXTENDED REPORTING PERIOD
       If you have retired completely from the practice of law, been continuously insured with us for the
       immediately preceding three (3) years, and have reached the age of 55, we will issue an extended
       reporting period endorsement of unlimited duration without cost to you.
   5. LOSS, SUSPENSION, REVOCATION OR SURRENDER OF YOUR LICENSE
       If you leave the practice of law as a result of loss, suspension, revocation or surrender of your license
       because of threatened, pending or actual disciplinary action, you are not eligible to purchase or receive
       an extended reporting period endorsement. If you have a solo practice when you lose your license,
       then neither the firm nor you are eligible to purchase or receive an extended reporting period
       endorsement.
B. SECTION H – CONDITIONS, Paragraph 1. Cancellation and Non Renewal is replaced by the following:
   1. CANCELLATION AND NON RENEWAL
       a. We may cancel this policy for any reason if this policy has been in effect for less than sixty (60) days
          and is not a renewal policy, by mailing 10 days written notice of cancellation.
            If this policy has been in effect for sixty (60) days or more or is a renewal of a policy we issued, then
            we may cancel only for the following reasons by mailing 10 days written notice:
            1) For reasons specifically allowed by statute;
            2) For failure to pay a premium when due; or
            3) On grounds stated in the policy which pertain to the following:
                 a) Material misrepresentation;
                 b) Substantial change in the risk assumed, except to the extent that we should reasonably have
                    foreseen the change or contemplated the risk when the contract was written;
                 c) Substantial breaches of contractual duties, conditions, or warranties;
                 d) Determination by the commissioner that continuation of the policy would place us in violation
                    of the Montana Insurance Code;
                 e) Our financial impairment; or
                 f)   Any other reason approved by the commissioner.
       b. The named insured may cancel this policy for itself and all other insureds by written notice to us
          stating when thereafter the cancellation will be effective. If this policy is cancelled, earned premium
          will be computed in accordance with the customary short rate proportion of the premium.
       c. We are not required to renew this policy. However, we will send written notice of our intent to
          nonrenew this policy to the named insured at least forty-five (45) days prior to expiration of the
          policy period. We will extend the period of coverage of the current policy at the expiring premium to
          comply with this notice requirement. The earned premium for any period of coverage beyond the
          expiration date will be considered pro rata based upon the rates in effect at the inception date of the
          expiring policy. We need not mail or deliver such notice if you have purchased insurance elsewhere,
          have accepted replacement coverage, requested or agreed to nonrenewal or this policy is expressly
          designated as nonrenewable.
       d. Notices of cancellation or nonrenewal will be sent by first class mail to the last address known to us
          with a statement of the reasons for and effective date of such cancellation or nonrenewal. A copy of
          such notice will also be mailed to the named insured’s agent of record. Proof of mailing is sufficient
          proof of notice.
       e. If we decide to offer renewal terms, we will mail written notice of the renewal terms and a statement
          of the premium due to the named insured at least forty-five (45) days prior to the expiration date of
          the policy. The notice will clearly state the effect of nonpayment of the premium on or before the due
          date. We need not mail or deliver such notice if you have purchased insurance elsewhere, have
          accepted replacement coverage, requested or agreed to nonrenewal.
       f.   We will not amend the retroactive date(s) during a period of continuous coverage.


913-0139 07 10                                                                                            Page 2 of 3
C. SECTION H – CONDITIONS, Paragraph 2. Representations and Application is amended to add the
   following:
    2. REPRESENTATIONS AND APPLICATION
        No oral or written misrepresentation, omission, concealment of facts or incorrect statements will prevent
        recovery under this policy unless
       a. Fraudulent;
       b. Material either to the acceptance of the risk, or to the hazard assumed by us; or
       c. We in good faith would not have:
            1) Issued this policy,
            2) Issued it at the same premium rate,
            3) Issued the policy in as large an amount, or
            4) Provided coverage with respect to the hazard resulting in the loss,
           if the true facts had been made known to us as required by the application for this policy.
D. SECTION H – CONDITIONS, Paragraph 13. Conformance to Statute is replaced by the following:
   13. CONFORMITY WITH MONTANA STATUTES
       The provisions of this policy conform to the minimum requirements of Montana law and control over any
       conflicting statutes of any state in which the insured resides on or after the effective date of this policy.


All other terms and conditions remain unchanged.




913-0139 07 10                                                                                           Page 3 of 3
THE ONLY SIGNATURES APPLICABLE TO THIS POLICY ARE THOSE REPRESENTING THE COMPANY
NAMED ON THE FIRST PAGE OF THE DECLARATIONS.




In Witness Whereof, this company has caused this policy to be signed by its President and Secretary and
countersigned on the declarations page, where required, by a duly authorized agent of the company.




                 Frederick H. Eppinger                         Charles Frederick Cronin
                      President                                       Secretary




SIG-1100 08 14                                                                               Page 1 of 1
&9)*#*5
   #
